DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-9, 11-13, and 15 are objected to because of the following informalities:  the status identifiers for claims 6-9, 11-13, and 15 are incorrect and should be “withdrawn.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0297262 to Grigorian, as evidenced by Rueggeber et al. (“Light curing in dentistry and clinical implications: A literature review” Braz. Oral Res. 2017; 31(suppl):e61, 64-86) and Miletic et al. (“Optimizing the concentration of 2,4,6-trimethylbenzoyldiphenylphosphine oxide initiator in composite resins in relation to monomer conversion” Dental Materials Journal 2012; 31(5): 717-723).
Regarding claim 1:  Grigorian teaches a photoresin/photocurable resin (Grigorian Abstract, ¶ [0002]).  The composition comprises a solvent (Grigorian ¶ [0035]), a photoinitiator (Grigorian ¶ [0043]); a crosslinkable polymer precursor (Grigorian ¶ [0045] and multifunctional/crosslinkable species are taught in ¶ [0176]); and a precursor for graphene (e.g. graphene oxide; Grigorian ¶ [0165]).  The intended use “for projection microstereolithography” is an intended use that does not limit the contents of the claimed invention (MPEP § 2111.02).  Grigorian has been interpreted as being capable of this claimed intended use because all of the claimed ingredients are present within the claimed amounts.
In preferred embodiments, Grigorian teaches employing 2,4,6-trimethylbenzoyl-diphenyl phosphine oxide (IGM Resins, Omnirad TPO) [Ex10-12], which initiates photocuring at a wavelength of 500 nm or less and has an absorptivity at 405 nm.
Rueggeber et al. and Miletic et al. provides evidence that 2,4,6-trimethylbenzoyl-diphenyl phosphine oxide initiates photocuring at a wavelength of 500 nm or less and has an absorptivity at 405 nm [Rueggeber et al.: Fig9, Fig12;  Miletic et al.: Fig1, p720, para 4].
Regarding claims 2-3:  Grigorian teaches many examples of organic solvents (e.g. benzene) and water; Grigorian ¶ [0035]).
Regarding claims 4-5:  Grigorian teaches the composition is a homogenized and a solution (Grigorian ¶ [0108]-[0109]).  The photoinitiator has been interpreted to be soluble in the solvent.
Regarding claim 10:  Grigorian teaches epoxide (Grigorian ¶ [0054]).
Regarding claim 14:  Grigorian teaches graphene oxide (Grigorian ¶ [0165]).
Response to Arguments
The Examiner notes that the claim amendment overcomes the rejection with respect to Martin-Gallego because the photoinitiator employed by Martin-Gallego (triphenylsulfonium hexafluoroantimonate salt) does not have an absorptivity at 405 nm.  As such, the rejection in view of Martin-Gallego has been withdrawn.
Applicant's arguments filed 06 October 2021, with respect to Grigorian, have been fully considered but they are not persuasive.
Applicants argue Grigorian does not disclose that the photoinitiator is “to initiate photocuring at a wavelength of 500 nm or less, the photoinitiator having absorptivity at 405 nm” as recited in claim 1.  As stated in the rejection above, Grigorian teaches employing 2,4,6-trimethylbenzoyl-diphenyl phosphine oxide (IGM Resins, Omnirad TPO) [Ex10-12] in preferred embodiments.  While Grigorian does not explicitly disclose “to initiate photocuring at a wavelength of 500 nm or less, the photoinitiator having absorptivity at 405 nm,” 2,4,6-trimethylbenzoyl-diphenyl phosphine oxide implicitly possesses the capability to do so, as evidenced by Rueggeber et al. and Miletic et al.
As such, Grigorian is still relied upon for teaching the photoresin as required by the in instant claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767